[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
 I. PLAINTIFF'S MOTION FOR CONTEMPT (#149)
The plaintiff has failed to sustain her burden of proof as to all of her claims except the defendant's contribution for household expenses for the months of September and October, 1999. The defendant owes the plaintiff the sum of $1,064 for that period and shall make payment in that amount.
The defendant's failure to pay the monthly expenses, under the circumstances, is found to be a wilful disregard of this court's order. However, any future withholding of payments by the defendant may not result in a favorable consideration.
Commencing with the November obligation of the defendant to pay for one half of the household expenses, the defendant shall be excused from making his payments until the plaintiff tenders her one-half of the expenses payments to the mortgages.
Plaintiffs motion for contempt is denied.
 II. PLAINTIFF'S MOTION FOR MODIFICATION (#150)
Plaintiff's motion is granted. Commencing the week of October 25, 1999, the defendant shall pay to the plaintiff as periodic alimony the sum of two hundred ($200) dollars per week for the term previously ordered.
A contingent wage withholding order may issue.
NOVACK, J.